Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 1 of 13




                        EXHIBIT 1
       Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 2 of 13




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

KEITH HOBBS, individually and on
behalf of others similarly situated,
                                                Case No. 4:19-cv-00057-CDL
                    Plaintiff,

      v.

APOLLO INTERACTIVE, INC.                        JURY TRIAL DEMANDED

                    Defendant.


                       DEFENDANT’S COUNTERCLAIMS

      Defendant Apollo Interactive, Inc. (“Defendant” or “Apollo”) amends its

pleadings by filing its Counterclaims against Plaintiff, showing the Court as follows:

                    PARTIES, JURISDICTION, AND VENUE

                                          1.

      Plaintiff Keith Hobbs (“Plaintiff” or “Hobbs”) has submitted to the venue and

jurisdiction of this Court, having filed his Complaint on April 8, 2019.

                                          2.

      This Counterclaim arises out of the same transaction and/or occurrence alleged

in Plaintiff’s Complaint.
       Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 3 of 13




                                           3.

      The Court has subject matter jurisdiction over this Counterclaim pursuant to 28

U.S.C. § 1367.

                                   BACKGROUND

                                           4.

      Hobbs is a serial filer of Telephone Consumer Protection Act (“TCPA”) claims,

having filed multiple TCPA lawsuits in several federal jurisdictions. See Keith Hobbs

v. HomeAdvisor, Inc., in the District Court for the District of Colorado, Case No. 1:19-

cv-00571 (filed Feb. 26, 2019); Keith Hobbs et al v. Randall-Reilly LLC et al, in the

District Court for the Middle District of Georgia, Case Number: 4:19cv00009-CDL

(filed Jan. 22, 2019); Keith Hobbs et al. v. Entrevoice Virtual Solutions, Inc. et al., in

the District Court for the Middle District of Georgia, Case No. 4:18-cv-00247-CDL

(filed Dec. 19, 2018); Keith Hobbs v. Connect America.com, LLC, in the District Court

for the Eastern District of Pennsylvania, Case Number: 2:18cv768 (filed Feb. 20,

2018); Keith Hobbs v. Medical Guardian LLC, in the District Court for the Eastern

District of Pennsylvania, Case Number: 2:17cv5462 (filed Dec. 5, 2017); Keith Hobbs

v. Gosmith Inc., in the District Court for the Northern District of California, Case

Number: 5:17cv6776 (filed Nov. 25, 2017).




                                          -2-
       Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 4 of 13




                                          5.

     Apollo operates BestAutoInsurance.com, a website designed to provide

consumers information about and quotes for auto insurance (the “Website”).

                                          6.

     Apollo records the information a consumer enters on Apollo’s website using a

video system that shows, in real time, the cursor moving over the Website and data

as it is entered by consumers.

                                          7.

     Apollo also has access to the consumer’s internet protocol (IP) address, which

identifies information about the computer from which the consumer enters its

information. Based on the IP address, Apollo knows the consumer’s general

geographic location while data is being entered.

                                          8.

     Apollo’s records demonstrate that, on August 29, 2018, at 3:57 p.m. EST,

Hobbs accessed BestAutoInsurance.com and entered his personal information,

including details about his date of birth, car, insurance policy interests, educational

background and employment status, phone number, and address. He accessed the

Website from IP address 98.219.28.203, which is located in Georgia where he

resides.


                                         -3-
      Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 5 of 13




                                          9.

     The BestAutoInsurance.com website provides consumers with automobile

insurance quotes.

                                          10.

     The Website contains the following statement:

      By clicking the submit button, I agree to receive communications via
      automatic telephone dialing system or by artificial/pre-recorded
      message, or by text message from multiple insurance companies or their
      agents, this website, and partner companies at the telephone number I
      have provided. I understand that my consent is not required as a
      condition of purchasing any goods or services. Insurance companies or
      their agents that receive a quote request from this website or its partners
      companies may confirm my information through the use of a consumer
      report, which may include my credit score and driving record. I
      authorize and instruct this website and its partner companies to obtain
      a consumer report. I acknowledge that I have read and understand all
      of the Privacy Policy of this website and agree to be bound by them.

                                          11.

      After entering his personal information into the website form, Hobbs clicked the

submit button, agreeing to those terms.

                                          12.

      As a result of Hobbs entering his information on the Website and agreeing to be

contacted, Apollo sent a text message to Hobbs.




                                          -4-
       Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 6 of 13




                                           13.

      On April 8, 2019, Hobbs filed the present Class Action Complaint, alleging

violations of the Telephone Consumer Protection Act (“TCPA”). (Doc. 1.)

                                           14.

       In the Complaint, Hobbs alleges that he is “not a customer of Defendant and

has not consented to receive telemarketing calls prior to the receipt of these calls.”

(Doc. 1 ¶ 39.)

                                           15.

      Hobbs alleges that he received calls using an automatic telephone dialing system

to telephone numbers assigned to a cellular telephone service without prior express

consent in violation of the TCPA. (Doc. 1 ¶¶ 54-55.)

                                           16.

      Hobbs alleges that Apollo violated FCC regulations under the TCPA by failing

to identify the caller of the call and the sender of the text messages. (Doc. 1 ¶¶ 64-65.)

                                           17.

      Based on the allegations in the Complaint, Hobbs seeks to certify a class and

obtain damages of $500 to $1500 per violation for himself and other putative class

members .




                                          -5-
      Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 7 of 13




                               COUNT I - FRAUD

                                        18.

      Defendant incorporates the allegations in the preceding paragraphs of this

Counterclaim as though fully restated herein.

                                        19.

      Hobbs represented to Apollo that he was interested in obtaining information

regarding automobile insurance and was seeking communications regarding same,

including by providing personal information on its website to cause Apollo to

contact him.

                                        20.

      Hobbs’s representations regarding his interest in obtaining information about

automobile insurance were false, as Hobbs did not actually have an interest in

receiving such information.

                                        21.

      Instead, Hobbs intended to solicit the contact from Apollo in order to file a

lawsuit under the TCPA.

                                        22.

      Hobbs knew that his representations regarding his interest in receiving

communications about automobile insurance were false.


                                       -6-
      Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 8 of 13




                                        23.

      Hobbs’s representations regarding his interest in receiving communications

about automobile insurance were material.

                                        24.

      Hobbs represented that he had an interest in communications about

automobile insurance in order to cause Apollo to contact him.

                                        25.

      Apollo justifiably relied on Hobbs’s representations, thereafter contacting him

regarding automobile insurance.

                                        26.

      As a result of Hobbs’s fraud, Apollo has been damaged, including by

defending the present lawsuit manufactured by Hobbs, and is entitled to recover

damages as deemed just and proper by this Court, including an award of punitive

damages.

                    COUNT II - BREACH OF CONTRACT

                                        27.

      Defendant incorporates the allegations in the preceding paragraphs of this

Counterclaim as though fully restated herein.




                                        -7-
      Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 9 of 13




                                       28.

      The Website clearly sets forth the intent to provide consumers with

information about auto insurance.

                                       29.

      Hobbs agreed to receive communications, including text messages, about

automobile insurance from Apollo at the telephone number he provided on the

Website.

                                       30.

      Additionally, by submitting his phone number on the Website, Hobbs

authorized Apollo to contact him directly with information about automobile

insurance.

                                       31.

      Hobbs’s agreement to receive the aforementioned communications

constitutes a contract between Hobbs and Apollo.

                                       32.

      Apollo complied with all conditions of the agreement.




                                      -8-
      Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 10 of 13




                                        33.

      Hobbs materially breached his agreement with Apollo by failing to solicit and

receive the communication for the purpose of pursuing information about auto

insurance.

                                        34.

      Instead, Hobbs solicited the communication from Apollo in order to file a

TCPA lawsuit.

                                        35.

      As a result of his material breach of the agreement, Apollo has been damaged,

including by defending the present lawsuit manufactured by Hobbs.

             COUNT III - BREACH OF IMPLIED COVENANT OF
                   GOOD FAITH AND FAIR DEALING

                                        36.

      Defendant incorporates the allegations in the preceding paragraphs of this

Counterclaim as though fully restated herein.

                                        37.

      Hobbs agreed to receive communications as set forth above.

                                        38.

      Hobbs abused the Website by providing his personal information to solicit

communication from Apollo to manufacture the present lawsuit against Apollo.

                                       -9-
      Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 11 of 13




                                           39.

      Hobbs did so with bad faith and an intent to injure Apollo.

                                           40.

      Apollo has been harmed as a direct consequence of Hobbs’s actions including,

but not limited to, financial harm and the costs of investigation and defense.

      WHEREFORE, Counterclaim Plaintiff Apollo Interactive, Inc. prays and

demands as follows:

      (a) that this Court award compensatory damages to Apollo Interactive, Inc. in

         an amount to be determined at trial;

      (b) that this Court award attorneys’ fees to Apollo Interactive, Inc. in an

         amount to be determined at trial;

      (c) that this Court assess punitive damages against Counterclaim Defendant

         Keith Hobbs;

      (d) a jury trial on all issues so triable; and

      (e) all further relief as this Court deems just and proper.

      Dated September 30, 2019.          Respectfully Submitted,

                                         /s/ Michael P. Bruyere
                                         Michael P. Bruyere
                                         Ga. Bar No. 090101
                                         Matthew N. Foree
                                         Ga. Bar No. 268702


                                          - 10 -
Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 12 of 13




                             FREEMAN MATHIS & GARY, LLP
                             100 Galleria Parkway, Suite 1600
                             Atlanta, GA 30339
                             Telephone: (770) 818-1435
                             mbruyere@fmglaw.com
                             mforee@fmglaw.com

                             Derek A. Newman,
                             Pro Hac Vice
                             Keith Scully
                             Pro Hac Vice
                             NEWMAN DU WORS LLP
                             2101 Fourth Avenue, Suite 1500
                             Seattle, WA 98121
                             206.274.2800 - Phone
                             206.274.2801 - Fax
                             dn@nemanlaw.com
                             keith@newmanlaw.com

                             Counsel for Defendant Apollo
                             Interactive, Inc.




                              - 11 -
      Case 4:19-cv-00057-CDL Document 22-2 Filed 09/30/19 Page 13 of 13




                          CERTIFICATE OF SERVICE

      I hereby certify that on this day I electronically filed the within and foregoing

DEFENDANT’S COUNTERCLAIMS with the Clerk of Court using the CM/ECF

system, which will automatically send electronic mail notification of such filing to the

following counsel of record:

 Anthony L. Paronich, Esq.                   James M. Feagle
 Paronich Law, P.C.                          Cliff R. Dorsen
 350 Lincoln Street, Suite 2400              Skaar & Feagle, LLP
 Hingham, MA 02043                           2374 Main Street, Suite B
                                             Tucker, GA 30084
 Kris Skaar
 Justin T. Holcombe
 Skaar & Feagle, LLP
 133 Mirramont Lake Drive
 Woodstock, GA 30189

      Submitted this 30th day of September, 2019.

                                        /s/Michael P. Bruyere
                                        Michael P. Bruyere
                                        Ga. Bar No. 090101

                                        Counsel for Defendant Apollo
                                        Interactive, Inc.
FREEMAN MATHIS & GARY, LLP
100 Galleria Parkway, Suite 1600
Atlanta, GA 30339
(770) 818-1435 (telephone)
(770) 937-9960 (facsimile)
15953612
